UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 30, 2007 M/I HOMES, INC. (Exact name of registrant as specified in its charter) Ohio 1-12434 31-1210837 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) IdentificationNo.) 3 Easton Oval, Suite 500, Columbus, Ohio 43219 (Address of Principal Executive Offices) (Zip Code) (614) 418-8000 (Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: 
